Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. 
In response to argument that French does not disclose storing a player identifier in association with a particular wagering chip identifier, examiner respectfully disagrees. As stated in col. 2, lines 9-15, French specified that there’s a need for a system for accurately and automatically track the flow and history of gaming chips through casino which also has the ability to correlate chips to players and dealers, to void chips under certain circumstances, and to instantaneously and conveniently calculate the value of chip transactions at any particular time and location. Each gaming chips have an electronic tag or transponder which comprises the chip’s identification number and the value of the chip (col. 4, lines 15-24). Each player at the table is identified by his respective user identifier wherein the recording of identity of the player is correlated with recording of the player’s gaming chip transactions (col. 2, lines 36-44). Since a history of the gaming chips are tracked and each gaming chip has an identifier and is correlated with a player/dealer, the system does store in the database a respective user identifier associated with each detectable wagering chip to more accurately and automatically track the flow and history of the gaming chips.
In response to argument that French does not disclose storing in the database a use restriction associated with each detectable wagering chip, examiner respectfully disagrees. As stated in col. 2, lines 9-15, French specified that there’s a need for a system for accurately and automatically track the flow and history of gaming chips through casino which also has the ability to correlate chips to players and dealers, to void chips under certain circumstances, and to instantaneously and conveniently calculate the value of chip transactions at any particular time and location. The gaming chip may include a 
In response to argument that French does not disclose updating at least one of a user identifier and a use restriction in a database, as associated with a wagering chip and based on data received from a table system based on an event at the table system, examiner respectfully disagrees. As stated in col. 2, lines 9-15, French specified that there’s a need for a system for accurately and automatically track the flow and history of gaming chips through casino which also has the ability to correlate chips to players and dealers, to void chips under certain circumstances, and to instantaneously and conveniently calculate the value of chip transactions at any particular time and location. Because a history of the gaming chip is tracked in correlation to the player/dealer and gaming chip can be voided, the system of French does update at least one of a user identifier and a use restriction in a database, as associated with a wagering chip and based on data received from a table system based on an event at the table system.
Applicant further argues that French does not disclose wherein the at least one use restriction comprise at least one of a (i) a restriction on a type of wager for which the corresponding detectable wagering chip may be used, (ii) a restriction on what type of user may use the corresponding detectable wagering chip; and (iii) a restriction on a time during which the corresponding detectable wagering chip may be used. Examiner respectfully disagrees. As the chip is voided from use, the chip is restricted on any type of wager for which the corresponding detectable wagering chip may be used.
Applicant argues that French does not describe that the system identifies the total number of active players making wagers on a current hand of the card game at all. Examiner respectfully disagrees. 
(col. 6, line 66 – col 7, line 9) of French states that:
“In use, the antennas 29a for each of the areas 39, 41 and 43 and the card readers 33a and 35a are suitably coupled to the electronic system 31 of FIG. 1. Consequently, the identity of each of the players and of the game operator is known, as well the amount bet by each of the players on the associated bet placement area 39. The value of the current bet for an area 39 is known by the system 31 and is displayed 5 by the display 41. If desired, the winnings of the players can be tracked by summing the value of chips placed on the player win placement areas 41 and the dealer's overall win-loss record can be tracked as well as the dealer's win-loss record for each of the players in the game.”
As shown in at least the passage above, the identity of the active players on the gaming table is known as well as each respective player’s wagering amount/activities. With such information, French does disclose that the system identifies the total number of active players making wagers on a current hand of the card game at all.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 29-33, 35-38, 40, 42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by French (US 5,735,742).
29. French discloses a system for facilitating a card game, comprising: at least one table apparatus, each of the at least one table apparatus (Fig. 3, col. 2, lines 16-65) comprising: 
at least one first component associated with a first player position included on the table apparatus, the first player position for placement of detectable wagering chips (15: Fig. 2) by a first player, a placement of at least one detectable wagering chip on the first player position serving as an 
at least one second component associated with a second player position included on the table apparatus, the second player position for placement of detectable wagering chips by a second player (Fig. 1, col. 6, line 66 –col. 7, line 4 and lines 44-48), 
a placement of at least one detectable wagering chip on the second player position serving as an indication of a wager being placed by the second player associated with the second player position (Fig. 1, col. 6, line 66 –col. 7, line 4 and lines 44-48); and 
a first processor operable to communicate with the at least one first component and the at least one second component in order to receive data therefrom (31: Fig. 1); 
at least one game controller operable to maintain a database of detectable wagering chips authorized for use on the at least one table apparatus, the game controller comprising a second processor; and a memory accessible to the second processor (31: Fig. 1, col. 10, line 29), 
the memory storing a program, wherein the second processor is operable with the program to: 
(a) store in the database a respective unique identifier for each detectable wagering chip (col. 8, line 6-9); 
(b) store in the database a respective user identifier, if any, associated with each detectable wagering chip (col. 2, lines 9-15 & 36-38, col. 7, lines 1-10); 
(c) store in the database a use restriction, if any, associated with each detectable wagering chip (col. 2, lines 9-15 &  50-61); 
(d) receive data from the at least one table apparatus indicating an event that was detected by at least one of the first component and the second component, the data including a unique identifier of one of the detectable wagering chips (col. 2, 9-15 & lines 16-65); and 

30. French discloses the system of claim 29, wherein the first processor and the second processor comprise at least one processor of the game controller (31: Fig. 1).
31. French discloses the system of claim 29, wherein the at least one use restriction comprises at least one of a (i) a restriction on a type of wager for which the corresponding detectable wagering chip may be used, (ii) a restriction on what type of user may use the corresponding detectable wagering chip; and (iii) a restriction on a time during which the corresponding detectable wagering chip may be used (col. 2, line 47 – col. 3, line 10).
32. French discloses the system of claim 29, wherein the at least one use restriction is a customized restriction customized for the user corresponding to the detectable wagering chip (col. 2, line 47 – col. 3, line 10).
33. French discloses the system of claim 29, wherein step (e) is performed only if it is first determined that such an update is appropriate based on an analysis of the data indicating the event (col. 2, lines 16-65).

35-38. French discloses a non-transitory, computer-readable medium for facilitating a card game on at least one table apparatus by maintaining a database storing data defining a plurality of detectable wagering chips authorized for use on the at least one table apparatus, storing instructions which cause a processor to perform a method as similarly discussed above.


at least one first component associated with a first player position included on the table apparatus, the first player position for placement of detectable wagering chips by a first player, a placement of at least one detectable wagering chip on the first player position serving as an indication of a wager being placed by the first player associated with the first player position; at least one second component associated with a second player position included on the table apparatus, the second player position for placement of detectable wagering chips by a second player, a placement of at least one detectable wagering chip on the second player position serving as an indication of a wager being placed by the second player associated with the second player position; and a processor operable to communicate with the at least one first component and the at least one second component in order to receive data therefrom; at least one game controller operable to facilitate play of the card game on the at least one table apparatus, the at least one game controller comprising: a second controller; and a memory accessible to the second processor, the memory storing a program as similarly discussed above and further wherein the second processor is operable with the program to:
identify a first wager made by a first player sitting at the first position; identify a second wager made by a second player sitting at the second position; and identify a total number of active players making wagers on a current hand of the card game, including the first player and the second player, based on at least one of: (i) a number distinct stacks of detectable wagering chips on the table apparatus, (ii) a relative location of the stacks, (iii) data from at least one weight sensor associated with the table apparatus; and (iv) a placement of tokens on the table apparatus (col. 5, lines 7-13 and 63-67, col. 7, lines 1-10).
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 34, 39, 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over French (US 5,735,742).
French discloses the invention above, but does not expressly disclose wherein the card game is baccarat; however, it would have been obvious to a person of ordinary skilled in the art to apply such system in other table card games such as baccarat as would yield predictable results of tracking the wagering chips in other table card games.

Claim(s) 41, 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over French (US 5,735,742) in view of Nguyen (US 2006/0258446 A1).
French discloses the system of claim 40, but does not expressly disclose wherein the total number of active players includes at least one back-bettor player and wherein each of the at least one table apparatus comprises at least one third component associated with a back bettor position included on the table apparatus, the back better position for placement of detectable wagering chips by a third player who is a back-better associated with the second player; however such concept of back-betting is 

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715